Digitally signed by
                                                                             Reporter of Decisions
                           Illinois Official Reports                         Reason: I attest to
                                                                             the accuracy and
                                                                             integrity of this
                                                                             document
                                   Supreme Court                             Date: 2017.04.24
                                                                             10:39:49 -05'00'




   Beggs v. Board of Education of Murphysboro Community Unit School District No. 186,
                                    2016 IL 120239




Caption in Supreme    LYNNE BEGGS, Appellee, v. THE BOARD OF EDUCATION OF
Court:                MURPHYSBORO COMMUNITY UNIT SCHOOL DISTRICT NO.
                      186 et al. (The Board of Education of Murphysboro Community Unit
                      School District No. 186, Appellant).



Docket No.            120236


Filed                 December 1, 2016



Decision Under        Appeal from the Appellate Court for the Fifth District; heard in that
Review                court on appeal from the Circuit Court of Jackson County, the Hon. W.
                      Charles Grace, Judge, presiding.



Judgment              Appellate court judgment affirmed; Board order reversed.


Counsel on            Ian P. Cooper, Merry Rhoades, D. Shane Jones, and Kameron W.
Appeal                Murphy, of Tueth, Keeney, Cooper, Mohan & Jackstadt, P.C., of
                      Edwardsville, for appellant.

                      Ralph H. Loewenstein, of Loewenstein & Smith, P.C., of Springfield,
                      for appellee.

                      Stanley B. Eisenhammer, Jessica A. Walker, and Mary A.
                      Karagiannis, of Hodges, Loizzi, Eisenhammer, Rodick & Kohn LLP,
                      of Arlington Heights, for amici curiae Illinois School Board
                      Association et al.
     Justices                  JUSTICE THOMAS delivered the judgment of the court, with
                               opinion.
                               Chief Justice Karmeier and Justices Freeman, Kilbride, Garman,
                               Burke, and Theis concurred in the judgment and opinion.



                                                 OPINION

¶1         Plaintiff, Lynne Beggs, a tenured teacher, was dismissed for cause from her employment
       by defendant, the Board of Education of Murphysboro Community Unit School District No.
       186 (the Board). Plaintiff subsequently requested a hearing before a mutually selected hearing
       officer under section 24-12 of the Illinois School Code (Code or School Code) (105 ILCS
       5/24-12 (West 2012)). Following a four-day hearing, the hearing officer issued findings of fact
       and recommended that plaintiff be reinstated to her position with back pay and benefits
       because the Board failed to prove by a preponderance of the evidence that she had violated a
       notice of remedial warning or that she had engaged in irremediable conduct that constituted
       grounds for dismissal. Thereafter, the Board, in a written order, dismissed plaintiff
       notwithstanding the findings of fact and recommendation of the hearing officer. Plaintiff filed
       a complaint in the circuit court of Jackson County seeking administrative review of her
       dismissal. The circuit court reversed the Board’s decision and ordered plaintiff reinstated with
       back pay and benefits. The appellate court affirmed. 2015 IL App (5th) 150018. We allowed
       the Board’s petition for leave to appeal. Ill. S. Ct. R. 315 (eff. Jan. 1, 2015).

¶2                                            BACKGROUND
¶3         Plaintiff was a full-time tenured math teacher at Murphysboro High School, beginning her
       18-year-long employment there during the 1993-94 school year. Plaintiff never received an
       unsatisfactory evaluation or one that rated her as needing improvement during that time.
       However, after the death of her father in the summer of 2011, plaintiff’s mother’s health began
       to deteriorate, resulting in frequent hospitalizations.1 As a result of assisting with her mother’s
       care, plaintiff was either absent from school or late in arriving for a considerable number of
       days during the 2011-12 school term.2 The school administrators—including the principal,
       Vincent Turner, the assistant principal, Jeff Keener, and the superintendent, Christopher
       Grode—were aware of plaintiff’s mother’s declining health. Nonetheless, the administration
       became increasingly concerned over plaintiff’s late arrivals, her failure to submit lesson plans
           1
             A few weeks after plaintiff’s discharge by the Board on April 30, 2012, plaintiff’s mother
       died.
           2
             According to the school district, as of February 21, 2012, plaintiff had arrived late at least
       19 times during the course of the 2011-12 school year. She also took 36 sick leave days during
       that same period. According to the collective bargaining agreement (CBA) between the union
       and the school district, the work day for teachers begins at 8:15 a.m., even though first period
       classes do not start until the 8:30 a.m. bell rings. Under the School Code, “sick leave” includes
       “serious illness or death in the immediate family.” 105 ILCS 5/24-6 (West 2012). Moreover, a
       teacher’s parents are considered “immediate family” for purposes of sick leave. Id.

                                                    -2-
     on some occasions when she was absent, and the generally slow progress of her first-hour
     geometry class.
¶4       On January 30, 2012, Principal Turner issued a “Letter of Concern” to plaintiff, detailing a
     number of matters that plaintiff needed to correct. Specifically, the letter requested plaintiff to
     remedy her propensity to arrive late for work and her failure to submit lesson plans for the days
     she is absent or to timely submit plans for those days.
¶5       Plaintiff arrived late the next two days after receiving the letter, i.e., on February 1-2, 2012.
     Grode and Turner met with plaintiff on February 2 to discuss her late arrivals and her lesson
     plans. Grode told plaintiff that he knew she had again arrived late on that day and that he
     intended to recommend to the Board that it issue a “Notice of Remedial Warning.” Also on
     February 2, Grode gave plaintiff a letter documenting the two late arrivals since the warning
     letter of January 30, 2012, and noted that a remedial warning notice was being drafted. The
     letter of February 2 concluded by cautioning as follows: “Any further late arrivals to work will
     result in discipline including suspension without pay and possible termination. Please
     understand we consider this a very serious situation, and we expect you will correct it
     immediately.”
¶6       On February 8 and 10, 2012, plaintiff was again late to arrive at school. She met with
     school administrators on February 10, and she told them that she was late as a result of having
     to stay with and care for her mother the evening before. She was physically and mentally
     exhausted from the ordeal and had overslept. Plaintiff was suspended with pay from February
     10, 2012, through February 21, 2012.
¶7       Superintendent Grode issued plaintiff a letter on February 15, 2012, memorializing the
     suspension and further noting that he was recommending that the Board issue a notice of
     remedial warning and suspend plaintiff without pay for a period of time. Grode’s letter noted
     that he was taking the action because of plaintiff’s continual tardiness, especially after the
     January 30, 2012, warning letter. Grode wrote, “When a teacher cannot arrive to school on
     time to instruct students, I cannot condone the action by the teacher.”
¶8       Grode also wrote a six-page letter for the Board, dated February 21, 2012, that detailed
     plaintiff’s late arrivals and recommended that the Board adopt a resolution authorizing the
     issuance of a notice of remedial warning. Grode also asserted in his letter to the Board that
     plaintiff’s late arrivals and absences from the classroom were having a detrimental impact on
     plaintiff’s first-hour students, as they were one chapter behind other geometry classes at the
     school.3
¶9       On February 21, 2012, the Board suspended plaintiff without pay for the period running
     from February 10, 2012, through February 21, 2012, effectively converting her prior
     suspension with pay to one without pay. The Board also adopted a resolution authorizing a
     notice of remedial warning, which was issued to the plaintiff the next day on February 22,
     2012.


         3
         Grode’s letter to the Board also mentioned a concern about plaintiff’s timely reporting of
     grades. The letter, however, did not mention any concerns Grode had about plaintiff’s lesson
     plans. Nor did the letter mention anything about there ever being a problem with plaintiff not
     teaching her students while she was actually in the classroom.

                                                   -3-
¶ 10       The notice directed plaintiff to correct her “deficient and unsatisfactory” conduct,
       stemming from her absences and late arrivals, in the respects listed below:
                   “1. You were insubordinate when you failed to follow the written directive
               provided to you on January 30, 2012 *** [and] you arrived after the designated work
               day start time [on February 1, 2, 8, and 10].
                   2. You were insubordinate when you failed to follow [Grode’s] verbal directive to
               you on February 2, 2012, [and] you arrived past the designated start time on both
               February 8, 2012, and February 10, 2012.
                   3. You have repeatedly violated section 4.3 of the [CBA] in that you have
               continually arrived late for your job.
                   4. You have engaged in unprofessional conduct by leaving your classroom
               unattended and/or unsupervised during instructional time. This is a direct result of your
               failure to report to work as required by the [CBA], as well as the directives of your
               supervisors.
                   5. You have engaged in unprofessional conduct of failing to use classroom and
               instructional time appropriately and effectively, resulting in misused or ineffective use
               of instructional time.[4]
                   6. You have engaged in unprofessional conduct by not timely reporting the grades
               of students assigned to your classroom.
                   7. You have engaged in unprofessional conduct by not preparing adequate lesson
               plans that will enable substitute teachers to provide adequate instruction for students
               during your absences.”
¶ 11       The Board’s notice stated that if any of the deficiencies listed above were “repeated any
       time in the next two years,” it may result in plaintiff’s dismissal.
¶ 12       Plaintiff returned to work on February 22 and 23, 2012, with no performance issues but
       then requested and was granted a leave of absence from her duties from February 27, 2012,
       through March 14, 2012, due to the continued failing health of her mother. Plaintiff was
       excused from her responsibilities to prepare and submit lesson plans during this extended
       leave.
¶ 13       Plaintiff voluntarily resumed her position and was present at school on March 19 and 20,
       2012 (March 15 and 16 were school holidays). Because of her mother’s health, plaintiff again
       took sick leave on March 21, 22, 23, and 26, 2012. She returned to work on March 27, 2012,
       but was immediately suspended from her teaching position. On April 23, 2012, the
       administration advised her that it intended to recommend to the Board that her employment be
       terminated.
¶ 14       On April 30, 2012, the Board adopted a resolution to dismiss and to authorize a notice of
       dismissal pursuant to the School Code, which would terminate plaintiff’s employment and
       suspend her without pay pending a final disposition of the dismissal proceedings.


           4
             There is no record support for the notion that plaintiff’s failure to instruct her class on the days she
       was present and on time had ever been a problem. This deficiency is best understood, then, by placing it
       in the context of the administration’s grievances about her absences from the classroom because of her
       late arrivals.

                                                         -4-
¶ 15        Plaintiff timely requested a hearing before an impartial hearing officer. The parties agreed
       upon Jules I. Crystal to conduct the hearing, which was held for four days in January 2013. The
       Board argued at the hearing that plaintiff should be terminated because she violated the
       remedial notice in the following ways: (1) she did not effectively teach her first-hour geometry
       class when she returned to work on March 19, 2012, (2) she arrived late for work on March 20,
       2012, and (3) she failed to have lesson plans available on March 21 and 22, 2012, when she
       was absent.
¶ 16        Carolina Badiano, an aide hired by the school to translate for a Spanish-speaking student,
       testified at the January 2013 hearing about the events that occurred during the first-hour
       geometry class on March 19, 2012. Badiano stated that plaintiff had arrived early for class on
       that day and was looking and sifting through papers at her desk, which “continued until after
       the [8:30] bell rang for like ten or 15 minutes.”5 Badiano testified that she felt compelled to
       bring the incident to the attention of the administration because, during the time plaintiff was
       looking at papers, students were “just sitting or on the phone or someone was sleeping.”
       Badiano acknowledged that after the first-hour bell, announcements begin, the pledge of
       allegiance is said, and teachers report attendance on the Teacherlogic computer system.
       Badiano further stated that during the 10- or 15-minute period in question, plaintiff was not
       answering questions from the students. However, when class did begin, plaintiff fielded
       questions from the class and retaught some material that they had not understood before
       moving on to a new section. Badiano also acknowledged that there was no confusion in the
       classroom the rest of the week about what should be covered.
¶ 17        Matt Morefield, a student in plaintiff’s first-hour geometry class, was called to testify by
       the Board. Morefield opined that it was the substitute teachers who were ineffective in teaching
       the first-hour class, not plaintiff. According to Morefield, there was never any concern
       expressed about plaintiff’s actual teaching; rather it was her absences that affected the
       students’ ability to learn because the substitute teachers were not as effective at presenting the
       material in a way that could be understood. Furthermore, Morefield testified that there were no
       problems with lesson plans in plaintiff’s first-hour class on March 21 and 22, 2012. Morefield
       explained that he delivered the lesson plans himself on March 21 to the substitute teacher, Mr.
       Sendek. In that regard, Morefield testified that he was on his way to class when Mr.
       Manwaring, another teacher at the school, called him aside to deliver plaintiff’s lesson plans
       that she had sent in for Mr. Sendek that day. Morefield then delivered the plans to Mr. Sendek
       within a minute of the 8:30 bell.
¶ 18        Plaintiff testified that she arrived at school at 8:10 a.m. on March 19, 2012. She knew her
       first-hour class would be somewhere around chapter 10, a chapter she was very familiar with,
       having taught it twice a year for the past 16 years to her geometry classes. When she arrived at
       her classroom, she unlocked the door and sat down at a desk to review notes that Mr. Sendek
       had left on it. She finished reviewing them by 8:30, at which time announcements were heard
       and the pledge of allegiance was said. This took about seven to eight minutes. A student then
       came into the class late, and plaintiff had one new student she was not aware of. She took
       attendance, and by this time it was 8:40. By that point, the students had been telling her that
       they did not understand the material taught by Mr. Sendek. Plaintiff perused Sendek’s notes
          5
           On cross-examination, Badiano seemed to contradict herself by suggesting that the 10- or
       15-minute period of nonteaching may have begun not at the 8:30 bell but after announcements.

                                                   -5-
       again. She then answered questions and explained the theorems needed for the homework.
       Plaintiff denied that class began late and was emphatic that answering questions from students
       was in fact considered “teaching.”
¶ 19       Plaintiff further testified that on the evening of March 19, 2012, she visited her mother in
       the hospital in Cape Girardeau, Missouri. Her mother had contracted pneumonia, and when
       plaintiff left the hospital to return home, she did not know if her mother would make it through
       the night. Plaintiff called Superintendent Grode in the morning before school on March 20 to
       explain the situation and to tell him that she was going to be in after 8:15 a.m. but that she did
       not want to call in sick. Grode told her he would excuse the late arrival and that she would not
       be disciplined for it. She then arrived at school before 8:30 a.m. and taught her
       classes—including her first-hour geometry class—without incident.
¶ 20       Plaintiff also testified that on the evening of March 20, 2012, she received a call that her
       mother had suffered heart failure. Plaintiff called in sick on the morning of March 21 around 7
       a.m. and told Linda Homan, a fellow teacher at the school, that she would send her the lesson
       plans for her first-hour geometry class. The transmittal note from the computer shows that
       Homan received the plans at 8:30 a.m. On the evening of March 21, plaintiff called Keener, the
       assistant principal, and told him she would be on sick leave the rest of the week because of her
       mother’s illness. Plaintiff also called Homan, who again agreed to receive an e-mail of
       plaintiff’s lesson plans. The transmittal shows that those plans were received by Homan at 8:30
       a.m. on March 22.
¶ 21       Linda Homan testified that she received plaintiff’s lesson plans by 8:30 a.m. on both March
       21 and 22, 2012. Homan immediately took the lesson plans to the substitute teacher herself or
       had someone else do it. It would have only taken 5 to 10 seconds to take them to the classroom.
       Homan did not lose any of her own instruction time in helping out, and the plans would have
       been with Mr. Sendek well before announcements were completed.
¶ 22       Joseph Sendek testified that he was the substitute teacher during the period in February and
       March 2012 when plaintiff was either suspended or on sick leave from her first-hour geometry
       class. Sendek recalled substituting on March 21 and 22, 2012, for the first-hour class but could
       not recall whether lesson plans were available on those dates. He also did not recall if Grode
       had asked him about the availability of lesson plans for those days. Sendek testified that he
       used a department syllabus to plan for the class when he was substituting for the long stretch in
       February and March when plaintiff was out because of sick leave or suspension. Sendek stated
       that there were times when lessons plans were late, but this could have been in February, and
       he did not remember the dates for sure. Sendek offered that lesson plans should arrive before
       class starts because the substitute needs time to prepare for class. Sendek did not testify as to
       how much time he would need to review a lesson plan before starting to teach the class.
¶ 23       Christopher Grode testified that he was superintendent of schools for the district. He noted
       that he met with Badiano and Sendek on March 22, 2012, to discuss plaintiff’s conduct and
       took notes of his conversations. Grode’s notes indicated that plaintiff’s lesson plans were
       transmitted by computer at 8:30 a.m. on both March 21 and 22 and then had to be transported
       to Mr. Sendek at the classroom. Grode’s notes from his interviews also showed that lesson
       plans arrived late to the classroom on March 21 and 22, 2012. Grode testified that he excused
       plaintiff’s late arrival on March 20, 2012, but he did so because he would not have been able to
       get a substitute if plaintiff had gone ahead and taken a sick day.


                                                   -6-
¶ 24        In a 67-page written recommendation, hearing officer Crystal concluded that the Board
       failed to establish by a preponderance of the evidence that plaintiff had violated the notice of
       remedial warning or that she had engaged in irremediable conduct warranting dismissal.
       Accordingly, the hearing officer recommended that plaintiff be reinstated to her position at the
       high school with no loss of seniority and that she be compensated with full back pay and
       benefits.
¶ 25        As to the events of March 19, Crystal found that plaintiff credibly testified as to how the
       first minutes of class were used (that being announcements, the pledge of allegiance, and
       addressing student complaints that they did not understand the material that the substitute
       teacher had covered) and that, due to Badiano’s lack of teaching experience generally and lack
       of math experience specifically, Badiano’s description should have “given the District pause
       before it placed such strong reliance on her assessment of what did or did not take place in the
       classroom.” Crystal found that the evidence did not show that plaintiff failed to use classroom
       time “appropriately and effectively” on March 19.
¶ 26        With respect to the events of March 20, 2012, the hearing officer found that plaintiff
       contacted Superintendent Grode early that morning to let him know that she would not be able
       to arrive at school by 8:15 a.m. because of her having had to deal with her mother’s health
       issues. The administration then agreed to excuse the late arrival, and plaintiff was able to arrive
       at school by 8:30 a.m. that day and teach her class.6
¶ 27        As to the events of March 21 and 22, 2012, Crystal found that after learning of the gravity
       of her mother’s current condition on the evening of March 20, plaintiff contacted the school to
       relate her mother’s situation and to say that she would likely not be coming to work for the
       remainder of the week; plaintiff also contacted Homan to make an arrangements for e-mailing
       the lesson plans to Homan. Crystal noted that Homan confirmed that the lesson plans were
       received around 8:30 a.m. on March 21 and 22 at the school. Crystal found that while Sendek
       was a reliable witness at the hearing, Sendek could not remember whether lesson plans were
       available on March 21 and 22 or when they arrived in the classroom. Crystal conceded that
       plaintiff failed to fulfill her responsibility to the letter with respect to lesson plans on these days
       but concluded that lesson plans did in fact arrive and that the students were impacted
       minimally, if at all, by the timing of their arrival and that very serious parental health matters
       played a role in plaintiff’s actions on these days. Crystal did not find plaintiff’s conduct “to
       have been the type of serious breach of [the notice] such that it supported, or could form the
       basis of, the decision to terminate her.”
¶ 28        Crystal found that during the short remediation period following the notice, plaintiff had no
       unexcused late arrivals and fulfilled her obligations regarding substitute lesson plans. Crystal
       noted that while the directives were reasonable, he did not find that the perceived violations
       were either willful or intentional on plaintiff’s part. Crystal emphasized that plaintiff was not
       provided a “reasonable opportunity to correct the job performance deficiencies” and “the fact
       that the District permitted [plaintiff] to continue as a teacher yet perform her duties in what it
       viewed as an unacceptable manner for months before issuing its Notice does not privilege the
       District to compress the time period for potential remediation.” Crystal noted that plaintiff’s
           6
            The hearing officer at one point incorrectly recited that plaintiff was absent on March 20 and 21
       instead of March 21 and 22. We find, as did the appellate court, that the mistake did not affect the
       quality of the hearing officer’s report.

                                                      -7-
       work history “point[s] to the very real possibility that the performance issues displayed by
       [plaintiff] during this period represent an anomaly in her teaching career” and, at a minimum,
       plaintiff “should have at least been given an opportunity to prove whether or not this is the
       case.”
¶ 29       The Board reviewed hearing officer Crystal’s findings of fact and recommendation. Under
       the authority of section 24-12(d) of the School Code (105 ILCS 5/24-12(d) (West 2012)), the
       Board supplemented Crystal’s fact findings, modified them where in its opinion they were
       against the manifest weight of the evidence, and made a final decision on July 30, 2013, to
       dismiss plaintiff despite Crystal’s recommendation to the contrary.
¶ 30       With respect to the events of March 20, 2012, the Board supplemented facts regarding
       plaintiff’s morning phone call to Grode, noting that he testified that when plaintiff called to say
       that she would be late on that day, she did not want Grode to “hold it against [her].” Grode
       explained that he decided to excuse her tardiness because there was no substitute teacher in
       place and he was aware that plaintiff’s first-period class was already behind in their
       coursework. The Board also supplemented plaintiff’s testimony, noting that she requested a
       reprieve that day because although she had been told to call in sick on any day that she thought
       she would be in after 8:15 a.m., she testified: “I don’t want to do [those] kinds of things to the
       District. I wanted to be there and I wanted to be there for my students.”
¶ 31       Regarding the lesson plans of March 21 and 22, 2012, the Board discredited Homan’s
       testimony, noting that it was “ambiguous and uncertain” as to the manner and timeliness of the
       substitute’s procurement of the lesson plans. The Board supplemented the facts with testimony
       from Morefield, a student in the class who stated at the hearing that it was obvious no lesson
       plan was available because the substitute teacher would leave the classroom to consult with
       other teachers, and “some days [the substitute teacher] would come back with one [and] some
       days he wouldn’t. And it was kind of obvious where he was getting them from.”7
¶ 32       The Board also supplemented Crystal’s facts with testimony from then-Board President
       Mike Austin, who testified at the hearing that plaintiff dismissed the remedial warning and
       wanted to “play by her own rules” to the detriment of the students. Then-Board Vice President
       Mike Cripps testified that plaintiff was dismissed because she did not comply with the
       directives of the remedial letter—that is, at the time of dismissal, the issues of timely reporting
       to work, inadequate or nonexistent lesson plans, and insubordination for failure to comply with
       these requests remained.
¶ 33       In the “Decision and Conclusion” section of the Board’s decision, it found plaintiff’s
       conduct did not follow the Board’s directives and this provided sufficient cause for her
       dismissal. The Board found that plaintiff violated the notice of remedial warning in three ways:
       (1) by failing to timely report to work by 8:15 on March 20, 2012, (2) by failing to have lesson
       plans available to the substitute teachers, and (3) by failing to teach her students “from bell to
       bell” and therefore losing instruction time on March 19, 2012, as the “Board concludes there



           7
            The testimony of Morefield given before the hearing officer and relied upon by the Board here
       relates to a different time period and not March 21 and 22, 2012, as the Board seemed to think. As to
       March 21 and 22, Morefield specifically testified that there were no problems with lesson plans on
       those days and that he himself delivered the plans within a minute of the 8:30 bell on March 21, 2012.

                                                     -8-
       was at minimum a 15-minute delay between the start of student instruction (at 8:30 a.m.)” and
       the start of instruction.
¶ 34       The Board concluded that plaintiff’s misconduct was detrimental to the District and to the
       best interests of the students, providing sufficient cause for her dismissal. Specifically, the
       Board found that plaintiff’s call-in on March 20 was detrimental, as she placed her own needs
       ahead of her classroom by cornering Grode into either excusing the late arrival or having no
       teacher for the first-period class that day. The Board also found that plaintiff’s failure to have
       lesson plans available for March 21 and 22 was detrimental, as the late arrival of lesson plans,
       even if only shortly after 8:30 a.m., means loss of instruction time. Finally, the Board found
       that plaintiff’s failure to teach “bell to bell” on March 19 was a detrimental loss of instruction
       time of particular importance, as the first-hour class was one chapter behind plaintiff’s
       sixth-hour geometry class. With respect to Badiano’s observations, the Board found that “any
       competent adult, whether trained or not, can determine whether students are engaged in class.”
       The Board also considered hearsay evidence in the form of Grode’s notes of interviews with 17
       students from the class, wherein 12 of the students reported a late start of instruction on March
       19.
¶ 35       The Board concluded that plaintiff’s last-minute call to Grode and her failure to have
       lesson plans available for the substitute was insubordination warranting dismissal and that her
       ongoing behavior showed that she did not and would not correct her behavior. The Board,
       agreeing with Crystal that plaintiff understood the directives of the notice, noted that plaintiff
       voluntarily chose to return to work that week, an indication that she was ready to perform her
       duties and comply with the administration’s expectations. Contrary to Crystal’s suggestion
       that plaintiff should have been provided a reasonable time to remediate with a “last chance
       understanding,” the Board emphasized that plaintiff was, in fact, given an opportunity to
       correct her behavior. She was aware her conduct needed to be corrected “immediately upon
       receipt” of the notice, yet she proceeded to violate the directives each day following her return
       to work. The Board concluded that the best interests of the school required that plaintiff no
       longer serve as a teacher in the District and ordered plaintiff’s dismissal.
¶ 36       On September 3, 2013, plaintiff filed a complaint for administrative review of the Board’s
       decision in the circuit court of Jackson County pursuant to the Illinois Administrative Review
       Law (Act) (735 ILCS 5/3-101 et seq. (West 2012)). On October 8, 2013, the Board filed a
       motion to dismiss plaintiff’s complaint under section 2-619 of the Code of Civil Procedure
       (735 ILCS 5/2-619(a) (West 2012)), on the grounds that plaintiff mailed the summons issued
       to the Board to an address other than the Board’s address and directed the summons to an
       individual unaffiliated with the Board. Plaintiff’s September 3, 2013, affidavit of last known
       addresses of defendants, which was attached to the summons, properly identified
       “Murphysboro Community Unit School District 186” as a defendant but failed to correctly
       name the president of the Board or the Board’s current address.8 Despite these irregularities,
       the summons with the complaint attached was correctly routed to and received by the Board on
       September 4, 2013. In its motion, the Board asserted that plaintiff’s failure to serve it at its

           8
            According to plaintiff’s response to the Board’s motion to dismiss, plaintiff’s affidavit
       inadvertently listed Bob Chambers, the school education president, as president of the Board of
       Education for purposes of service and inadvertently listed the address of the Murphysboro Community
       Unit School District No. 186 as a previous address for the administrative offices of the school district.

                                                       -9-
       proper address and upon the designated president within 35 days following the Board’s
       decision did not strictly comply with the procedural requirements of the Act; therefore, the
       complaint should be dismissed with prejudice.
¶ 37       On October 15, 2013, plaintiff filed a motion for leave to file an amended affidavit of last
       known addresses and requested an alias summons. The alias summons was issued on October
       21, 2013, some 50 days after the complaint for administrative review was filed and 49 days
       after the Board received, despite the error, the original summons with the complaint attached.
       The Board again moved to dismiss on the same grounds, arguing that the alias summons did
       not remediate her failure to comply. The circuit court found that the Board’s receipt of the
       original summons was within the requisite time period prescribed by the Act and plaintiff also
       had an alias summons issued with due diligence and served within 50 days. The court denied
       the Board’s motion to dismiss.
¶ 38       The circuit court then turned to the issue of plaintiff’s dismissal from her teaching duties by
       the Board. Noting that section 24-12(d)(9) of the School Code requires consideration of both
       the Board’s decision and supplemental findings of fact as well as the hearing officer’s findings
       of fact and recommendation in making its decision (105 ILCS 5/24-12(d)(9) (West 2012)), the
       circuit court concluded that on review deference is to be given to the hearing officer because of
       his statutorily required experience, impartiality, and the fact that the hearing officer is the only
       one bound to hear the evidence and evaluate the credibility of the witnesses (105 ILCS
       5/24-12(d)(3) (West 2012)). Based on the evidence presented, the circuit court reversed the
       Board’s decision, concluding that the findings used by the Board in dismissing plaintiff were
       arbitrary, unreasonable, and unrelated to service. The circuit court ordered plaintiff’s
       reinstatement to her teaching position with back wages and benefits.
¶ 39       The appellate court affirmed the decision of the circuit court. 2015 IL App (5th) 150018,
       ¶ 49. In so doing, the appellate court first addressed the Board’s motion to dismiss on the basis
       of the irregularity in failing to correctly name the Board’s president and the Board’s current
       address. The appellate court noted that failure to correctly name the Board president was not a
       proper ground for dismissal, as the Act expressly prohibits dismissal on that ground as long as
       the Board has been named (see 735 ILCS 5/3-107(a) (West 2012)). 2015 IL App (5th) 150018,
       ¶ 8. The appellate court then found that dismissal was not warranted based on the mistaken
       address under the circumstances because plaintiff demonstrated a good-faith effort to comply.
       Id. ¶ 9.
¶ 40       The appellate court next addressed the appropriate standard of review to be applied in
       teacher dismissal cases. It began by noting that 2011 amendments to the School Code changed
       the dismissal procedure for downstate tenured teachers so that it now resembles the statutory
       procedure in place for the Chicago area public schools (upstate procedures), which gives
       deference to the final decision-making authority of the school board (see 105 ILCS 5/34-85
       (West 2012)). 2015 IL App (5th) 150018, ¶ 39. The appellate court further found, however,
       that while strong deference is afforded the board’s decision under the upstate procedures,
       under section 24-12 of the Code, “procedural hurdles” exist for dismissing downstate teachers
       so that “a certain level of deference *** [must] remain with the hearing officer.” Id. ¶ 43. The
       court then examined the evidence through a lens that deferred to the hearing officer’s findings
       and ultimately determined that the Board’s findings were not supported by the evidence,
       holding that “none of the stated violations found by the Board can pass muster under the


                                                    - 10 -
       required standard for a teacher dismissal case; that is, the above referred-to findings used to
       dismiss the plaintiff from her position were arbitrary, unreasonable, and unrelated to service,
       because no logical nexus exists between plaintiff’s fitness to perform as a teacher and the
       misconduct in question which led to her dismissal.” Id. ¶ 48.
¶ 41      The Board filed a petition for leave to appeal with this court, which we allowed.

¶ 42                                            ANALYSIS
¶ 43                           I. Whether Statutory Jurisdiction Was Invoked
¶ 44       The Board argues before this court that plaintiff’s deficiencies in the service of process
       procedure caused the circuit court to lack statutory jurisdiction to hear the case and, therefore,
       the lower courts erred in denying the Board’s section 2-619 motion for involuntary dismissal
       of plaintiff’s complaint. To support its argument, the Board relies upon Ultsch v. Illinois
       Municipal Retirement Fund, 226 Ill. 2d 169 (2007), Mannheim School District No. 183 v.
       Teachers’ Retirement System, 2015 IL App (4th) 140531, and Spicer, Inc. v. Regional Board of
       School Trustees, 212 Ill. App. 3d 16 (1991). We note that our review of this issue is de novo.
       Ultsch, 226 Ill. 2d at 178.
¶ 45       The Illinois Constitution grants an appeal as a matter of right from all final judgments of
       the circuit court (Ill. Const. 1970, art. VI, § 6) but further provides that final administrative
       decisions are appealable only “as provided by law” (Ill. Const. 1970, art. VI, § 9). A circuit
       court’s exercise of review over a final administrative decision is thus limited to the specific
       dictates of the Administrative Review Law. Slepicka v. Illinois Department of Public Health,
       2014 IL 116927, ¶ 34. In other words, a court exercises special statutory jurisdiction when it
       reviews a final administrative decision, and such jurisdiction is limited to the language of the
       statute conferring it and the court has no powers from any other source. Ultsch, 226 Ill. 2d at
       178. Thus, whether dismissal of plaintiff’s complaint was proper “depends on whether plaintiff
       strictly complied with the requirements of the Administrative Review Law.” Id. at 179.9
¶ 46       Section 3-102 of the Administrative Review Law provides that unless review is sought
       “within the time and in the manner” set forth in the Act, the parties to the proceeding before the
       administrative agency shall be barred from obtaining judicial review of the administrative
       decision. 735 ILCS 5/3-102 (West 2012). Section 3-103 of the Act requires that a plaintiff
       seeking administrative review file its complaint and issue summons “within 35 days from the
       date a copy of the decision sought to be reviewed was served upon the party affected by the
       decision.” 735 ILCS 5/3-103 (West 2012). The Act further provides, however, that “[n]o
       action for administrative review shall be dismissed for lack of jurisdiction based upon the
       failure to name” the board president where the board itself has been named as a defendant. 735
       ILCS 5/3-107(a) (West 2012). The Act also provides that the plaintiff “shall, by affidavit filed
       with the complaint, designate the last known address of each defendant upon whom service
       shall be made.” 735 ILCS 5/3-105 (West 2012). Moreover, the Act states that the form of


           9
            We also note that section 24-16 of the School Code (105 ILCS 5/24-16 (West 2012)) specifically
       provides that the provisions of the Act “shall apply to and govern all proceedings instituted for the
       judicial review of final administrative decisions of *** dismissal for cause under Section 24-12 of this
       Article.”

                                                     - 11 -
       summons and “the issuance of alias summons shall be according to rules of the Supreme
       Court.” Id.
¶ 47       There is no question in the present case that plaintiff filed her complaint for administrative
       review and issued summons within the 35-day window provided by the Act. Moreover, the
       Board concedes that plaintiff named the Board as a proper party. Thus, we find the cases relied
       upon by the Board to be distinguishable. In Ultsch and Mannheim, the wrong parties were
       named as defendants in the complaint (and additionally in Mannheim, a summons was not
       issued at all within the 35-day period), and in Spicer, the plaintiff failed to name the necessary
       parties as defendants and failed to timely file the complaint and issue summons.
¶ 48       In contrast, the Board in the present case contends that plaintiff directed the summons to an
       individual unaffiliated with the Board and mailed the summons to an address other than the
       Board’s address. We do not find that these matters deprived the circuit court of jurisdiction
       under the particular circumstances of this case. The Board concedes that it was correctly
       named in the complaint as a party. Given that the Act specifically prohibits the dismissal of an
       action for failure to correctly name the Board president where the Board itself is named in the
       complaint, we do not find a lack of strict compliance in connection with incorrectly identifying
       the Board president in the summons. We also note that the address listed in the affidavit for the
       summons was the previous address of the Board. The summons itself was then correctly routed
       to the Board and received by it on September 4, 2013, which was within the 35-day period set
       forth in the statute for the issuance of summons.10 The Board suffered no prejudice on account
       of the irregularity, and plaintiff’s counsel sought leave to issue an alias summons shortly after
       he became aware of the incorrect address. Under these specific circumstances, we find that the
       appellate court did not err in finding that the circuit court had statutory jurisdiction to conduct
       administrative review of the Board’s decision.

¶ 49                                       II. Standard of Review
¶ 50        We now consider the appropriate standard of review to be applied in this case to assess
       whether plaintiff’s dismissal by the Board was proper. The proper standard of review in cases
       involving administrative review depends upon whether the question presented is one of fact,
       one of law, or a mixed question of fact and law. Cinkus v. Village of Stickney Municipal
       Officers Electoral Board, 228 Ill. 2d 200, 210 (2008). An administrative agency’s findings and
       conclusions on questions of fact are considered prima facie true and correct. 735 ILCS 5/3-110
       (West 2012). As such, an agency’s factual findings are not to be reweighed by a reviewing
       court and are to be reversed only if they are against the manifest weight of the evidence. Exelon
       Corp. v. Department of Revenue, 234 Ill. 2d 266, 272-73 (2009). Factual determinations are
       against the manifest weight of the evidence if the opposite conclusion is clearly evident.
       Cinkus, 228 Ill. 2d at 210. Questions of law are reviewed under a de novo standard, and mixed
       questions of law and fact are reviewed under the clearly erroneous standard. Exelon Corp., 234
       Ill. 2d at 272-73. A mixed question of fact and law examines the legal effect of a given set of
       facts. AFM Messenger Service, Inc. v. Department of Employment Security, 198 Ill. 2d 380,
       391 (2001). Put another way, a mixed question asks whether the facts satisfy the statutory
          10
             The Act provides that summons be issued within 35 days from the date the copy of the Board’s
       decision was served upon plaintiff as the party affected by that decision. The record shows that
       plaintiff’s counsel was served and received a copy of that decision on August 5, 2013.

                                                   - 12 -
       standard or whether the rule of law as applied to the established facts is or is not violated.
       Exelon Corp., 234 Ill. 2d at 273. An administrative decision is clearly erroneous “ ‘when
       although there is evidence to support it, the reviewing court on the entire evidence is left with
       the definite and firm conviction that a mistake has been committed.’ ” AFM Messenger
       Service, Inc., 198 Ill. 2d at 393, 395 (quoting and adopting the definition of “clearly erroneous”
       from United States v. United States Gypsum Co., 333 U.S. 364, 395 (1948)).
¶ 51        The Board argues that the appellate court applied the wrong standard of review when it
       departed from the well-settled principles noted above and instead gave deference to the
       findings of fact and recommendation of the hearing officer rather than to the Board’s decision,
       even though the Board is now considered by statute as the entity that makes the final decision
       for purposes of administrative review. Plaintiff, on the other hand, tracks the appellate court’s
       analysis and argues that while amendments to the School Code made the Board the final
       decision maker, other legislative changes, changes that differ from those set forth by statute for
       Chicago-area teachers, suggest that the hearing officer’s fact finding plays the pivotal role
       upon administrative review. Plaintiff argues that it is the hearing officer’s recommendation
       that should be given deference and this court should use the hearing officer’s findings of fact to
       determine whether they are against the manifest weight of the evidence.
¶ 52        The issue raised by the parties concerning the appropriate standard of review involves
       construing the statutory framework and is a pure question of law that we review de novo. See,
       e.g., Exelon Corp., 234 Ill. 2d at 274. When construing a statute, this court’s primary objective
       is to ascertain and give effect to the intent of the legislature. Barragan v. Casco Design Corp.,
       216 Ill. 2d 435, 441 (2005). The best signal of legislative intent is the language used in the
       statute, which must be given its plain and ordinary meaning. Gillespie Community Unit School
       District No. 7 v. Wight & Co., 2014 IL 115330, ¶ 31. Where the statutory language is clear and
       unambiguous, the court must give it effect without resort to other tools of interpretation.
       Exelon Corp., 234 Ill. 2d at 275. It is never proper for a court to depart from the plain language
       by reading into the statute exceptions, limitations, or conditions that conflict with the clearly
       expressed legislative intent. Id.
¶ 53        Section 24-12(d) of the School Code provides that if a dismissal of a teacher in contractual
       continued service is sought for cause, the board must first approve a motion containing the
       specific charges by majority vote. 105 ILCS 5/24-12(d)(1) (West 2012). The tenured teacher
       then has a right to request a hearing before a mutually selected hearing officer. 105 ILCS
       5/24-12(d)(1), (2) (West 2012). The hearing officer is required to meet certain training and
       experience requirements and must not be a resident of the school district. 105 ILCS
       5/24-12(d)(3) (West 2012). The charges supporting dismissal of a tenured teacher must be
       proved by the Board at the hearing by a preponderance of the evidence. See, e.g., Board of
       Education of the City of Chicago v. State Board of Education, 113 Ill. 2d 173, 194 (1986);
       Department of Human Services v. Porter, 396 Ill. App. 3d 701 (2009).
¶ 54        Section 24-12(d)(7) of the School Code provides that the hearing officer must “report to
       the school board findings of fact and a recommendation as to whether or not the teacher shall
       be dismissed for cause and shall give a copy of the *** findings of fact and recommendation to
       both the teacher and the school board.” 105 ILCS 5/24-12(d)(7), (8) (West 2012). The hearing
       officer’s findings of fact and recommendation is to include an indication as to whether the
       conduct at issue occurred, whether it was remediable, and whether the proposed dismissal


                                                   - 13 -
       should be sustained. 105 ILCS 5/24-12(d)(8) (West 2012). The school board then has 45 days
       from the date it receives the hearing officer’s recommendation to issue a written order as to
       whether the teacher must be retained or dismissed from its employ. Id.
¶ 55       Section 24-12(d)(8) of the School Code sets the parameters for a school board’s written
       order of dismissal of a tenured teacher following a recommendation of a hearing officer and
       provides as follows:
               “The school board’s written order shall incorporate the hearing officer’s findings of
               fact, except that the school board may modify or supplement the findings of fact if, in
               its opinion, the findings of fact are against the manifest weight of the evidence.
                    If the school board dismisses the teacher notwithstanding the hearing officer’s
               findings of fact and recommendation, the school board shall make a conclusion in its
               written order, giving its reasons therefor, and such conclusion and reasons must be
               included in its written order. *** The decision of the school board is final, unless
               reviewed as provided in [section 24-12(d)(9) of the School Code].” Id.
¶ 56       Section 24-12(d)(9) of the School Code essentially provides that the Board’s decision is
       final unless administrative review is sought in circuit court under the Act, and “[i]f the school
       board’s decision to dismiss for cause is contrary to the hearing officer’s recommendation, the
       court on review shall give consideration to the school board’s decision and its supplemental
       findings of fact, if applicable, and the hearing officer’s findings of fact and recommendation in
       making its decision.” 105 ILCS 5/24-12(d)(9) (West 2012).
¶ 57       We believe that the plain statutory language of section 24-12 provides that the decision of
       the school board is the final decision for purposes of administrative review. As such, the
       attendant deference to the agency’s final decision noted in the above-cited case law applies
       with equal force here. The legislature is presumed to know of the traditional standards
       governing administrative review, and if it had desired a different result, it would have made
       clear that the hearing officer’s findings are entitled to deference. Instead the legislature
       reformed the School Code to eliminate the hearing officer as the final decision maker.
¶ 58       The appellate court decided to reject the normal deference that would be afforded to the
       Board as an entity making a final administrative decision and instead decided to give “a certain
       level of deference” to the hearing officer. 2015 IL App (5th) 150018, ¶ 43. The appellate court
       chose this course for several reasons. First, it believed this course “better reflects our legal
       tradition of giving deference to the impartial entity charged with hearing evidence and
       evaluating witness credibility,” and the school board neither hears the evidence nor is it
       impartial. Id. Second, the appellate court observed that section 24-12 contains “procedural
       hurdles” that (1) require the board to incorporate the hearing officer’s factual findings,
       (2) prohibit the board from departing from the hearing officer’s findings unless they are
       against the manifest weight of the evidence, and (3) require a certain level of qualification on
       the part of the hearing officer. Id. And finally, the appellate court found that it was “unclear
       what weight the legislature intended a reviewing court to give a *** hearing officer’s
       recommendation” because the legislature stated only that the reviewing court “give
       consideration” to the school board’s decision and the hearing officer’s findings of fact and
       recommendation when conducting its review. (Internal quotation marks omitted.) Id. ¶ 41.
¶ 59       We believe that the appellate court overstated each of these points in relying upon them to
       find that the Board was not entitled to the normal deference accorded a final agency decision

                                                  - 14 -
       maker under the Act. It is certainly true that subsection 24-12(d)(8) of the School Code
       requires the Board to incorporate the hearing officer’s findings of fact. However, that
       subsection specifically allows the Board to supplement or modify those findings if, in the
       Board’s opinion, it believes they are against the manifest weight of the evidence. The appellate
       court largely ignored the “in its opinion” language of the statute, which clearly indicates the
       legislature’s intent to vest the Board with discretion to depart from the hearing officer’s
       findings.
¶ 60       This does not mean that the hearing officer does not play a strong role in the process. The
       hearing officer is the one who hears the evidence and makes the record for the Board’s review.
       This explains the requirements in the statute designed to ensure that hearing officers are
       disinterested and highly qualified. The statute then sets forth a manifest weight of the evidence
       standard to steer the Board’s review of those findings. This does not equate, however, with a
       requirement that a reviewing court give deference to the hearing officer’s findings in such a
       case. See Acorn Corrugated Box Co. v. Illinois Human Rights Comm’n, 181 Ill. App. 3d 122,
       136-40 (1989). Again, this is because the statute plainly vests the Board with final
       decision-making authority after the hearing officer’s “recommendation” is reported to the
       Board.
¶ 61       Section 24-12(d)(9) also directs the reviewing court to “give consideration to the school
       board’s decision and supplemental findings of fact, if applicable, and the hearing officer’s
       findings of fact and recommendation.” (Emphasis added.) 105 ILCS 5/24-12(d)(9) (West
       2012). But the most natural and plain interpretation of this provision is that section 24-12(d)(9)
       simply reinforces the existing statutory and case law requirement that the court on
       administrative review should consider the entire record. See 735 ILCS 5/3-110 (West 2012);
       see also, e.g., Russell v. Department of Central Management Services, 196 Ill. App. 3d 641,
       644 (1990) (review of administrative decisions cover all questions of law and fact presented by
       the entire record before the court). It is well established that where an administrative agency is
       responsible for a decision, the agency is required to “consider” the findings of its hearing
       officer. Highland Park Convalescent Center, Inc. v. Health Facilities Planning Board, 217 Ill.
       App. 3d 1088, 1092 (1991). A court on review is also expected to consider the entire record,
       including consideration of the hearing officer’s findings of fact that involve credibility
       determinations, but on administrative review the court still only reviews the agency’s findings
       of fact under the manifest weight of the evidence standard, not the hearing officer’s
       recommendation and factual findings. See Acorn Corrugated Box Co., 181 Ill. App. 3d at
       136-40. This is the case even when the findings of fact depend on the credibility of the
       witnesses—and even if the hearing officer, rather than the board, observed those witnesses.
       See id.; Caracci v. Edgar, 160 Ill. App. 3d 892, 895-96 (1987); Ramos v. Local Liquor Control
       Comm’n, 67 Ill. App. 3d 340 (1978); see also Abrahamson v. Illinois Department of
       Professional Regulation, 153 Ill. 2d 76, 95-99 (1992) (well settled that agency members
       making the final decision need not be present when the evidence is taken so long as they
       review the record of the proceedings, and it is the agency’s fact-finding decisions that are then
       reviewed under the manifest weight of the evidence standard). The same result obtains even
       where, similar to the present case, the statute governing the agency directs that it “adopt the
       hearing officer’s findings of fact if they are not contrary to the manifest weight of the
       evidence.” Acorn Corrugated Box Co., 181 Ill. App. 3d at 136 (citing Ill. Rev. Stat. 1987, ch.
       68, ¶ 8-107(E)(2)).

                                                   - 15 -
¶ 62       We also find the appellate court’s assertion that the Board is a partisan entity (while the
       hearing officer alone is the impartial and disinterested entity) to be both incorrect and an
       improper basis for departing from the traditional standard of review of agency decisions. It is
       well settled that an administrative hearing “is not a partisan hearing with the agency on one
       side arrayed against an individual on the other.” Abrahamson, 153 Ill. 2d at 94. Rather, it is an
       administrative investigation instituted for the purpose of ascertaining and making factual
       findings. Fleming v. Illinois Commerce Comm’n, 388 Ill. 138, 147 (1944). Moreover, board
       members comprising the agency decision maker are assumed to be people “ ‘of conscience and
       intellectual discipline, capable of judging a particular controversy fairly on the basis of its own
       circumstances.’ ” Abrahamson, 153 Ill. 2d at 95 (quoting Scott v. Department of Commerce &
       Community Affairs, 84 Ill. 2d 42, 55 (1981)).
¶ 63       Thus, we will review the Board’s supplemental factual findings, as well as the factual
       findings of the hearing officer that were incorporated unmodified into the Board’s decision, to
       determine whether those findings were against the manifest weight of the evidence. In
       discharge cases, the scope of review is generally a twofold process. See Porter, 396 Ill. App.
       3d at 718. First, as we have just stated, we apply the manifest-weight standard to the factual
       determinations. Second, we must determine whether the findings of fact provide a sufficient
       basis for the agency’s conclusion that cause for discharge does or does not exist. Department of
       Mental Health & Developmental Disabilities v. Civil Service Comm’n, 85 Ill. 2d 547, 551
       (1981). A school board’s determination of cause to discharge is not prima facie true and
       correct; it is instead subject to reversal where it is arbitrary, unreasonable, or unrelated to the
       requirements of service. See Porter, 396 Ill. App. 3d at 726. We apply the clearly erroneous
       standard of review to this mixed question of fact and law, i.e., whether we are “left with the
       definite and firm conviction that a mistake has been committed” when applying the established
       facts to the applicable legal standard for discharge. (Internal quotation marks omitted.) See
       AFM Messenger Service, Inc., 198 Ill. 2d at 393, 395.

¶ 64                    III. Whether the Board’s Supplemental Factual Findings
                             Are Against the Manifest Weight of the Evidence
¶ 65       Having concluded that traditional standards of review for administrative proceedings are
       applicable to the present case, we turn to the question of whether the Board’s supplemental
       factual findings were against the manifest weight of the evidence. The Board determined that
       there were three violations of the remedial notice over a four-day period from March 19, 2012,
       through March 22, 2012, that supported cause for dismissal. Specifically, the Board
       determined plaintiff violated the warning notice in three respects: “(1) on March [20], she did
       not report for work by 8:15 a.m.; (2) on March 21 and 22, she did not have lesson plans
       available on these days, so that the substitute teacher could provide instruction to the students;
       and (3) on March 19 she was not prepared to and did not start teaching at 8:30 a.m. (from bell
       to bell).”
¶ 66       With respect to plaintiff’s late arrival to work on March 20, we note that plaintiff called in
       that morning after spending the night with her gravely ill and apparently dying mother. She
       spoke to Superintendant Grode on the phone, and he expressly excused the late arrival.
       Plaintiff then arrived before 8:30 a.m. and taught her first-hour geometry class without
       incident. These are the undisputed facts. Given that Grode specifically excused the late arrival,


                                                   - 16 -
       we find the Board’s finding of fact regarding this incident to be against the manifest weight of
       the evidence, as there was no insubordination in obtaining an excused late arrival (of only a
       few minutes with arrival before the first class starts) in lieu of taking a full day of sick leave.
¶ 67        Regarding the lesson plans of March 21 and 22, we note that it is undisputed that plaintiff
       transmitted those plans to the school at 8:30 a.m. The notice of remedial warning does not
       indicate the time by which the school would have had to receive the plans to fulfill the
       obligation spelled out in the warning. The substitute teacher for those days could not recall
       when he received the plans but noted that he would have needed some time to review them,
       though he did not specify how much time that would be. The Board’s own witness, Morefield,
       testified that he delivered the plans himself on March 21, 2012, and that they arrived around
       the time of the 8:30 bell. It was also undisputed that a few minutes of preliminary
       announcements are heard after 8:30 a.m. before any instruction time could take place. Homan
       also testified that she received plaintiff’s lesson plans on those days at 8:30 a.m. and they
       would have been delivered within seconds to the substitute teacher in plaintiff’s first-hour
       geometry classroom. Grode’s own testimony also indicated that the plans were received at the
       school at 8:30 a.m. The Board did not place in its notice the time by which the plans must be
       received at the school—e.g., by 8:15 a.m. when teachers are also expected to arrive at school.
       Given that the plans arrived to the school by the start of class, we can only conclude that the
       Board’s finding that plaintiff “did not have lesson plans available on these days so that the
       substitute teacher could provide instruction to the students” was against the manifest weight of
       the evidence, as a conclusion opposite of the Board’s is clearly evident.
¶ 68        We next consider the Board’s finding that plaintiff violated the notice provision that she
       provide effective classroom instruction in that she failed to teach bell to bell on March 19. We
       begin by noting that, unlike the appellate court and the hearing officer, we fully credit
       Badiano’s testimony that plaintiff did not teach for a stretch of time at the beginning of the
       first-hour geometry class that day. Thus, we would conclude that a finding that at least a
       technical violation of the remedial notice occurred on March 19 was not against the manifest
       weight of the evidence. We also note that the lower courts were only able to render a contrary
       conclusion by reweighing the evidence and failing to give deference to the Board’s findings
       and failing to credit Badiano’s testimony and the administrator’s notes from the interviews of
       the students who were in the class. This was obviously error.
¶ 69        Nonetheless, we note that the Board’s conclusion appears troubling when considered in the
       context of other undisputed evidence. In that regard, we note that the Board concluded that “at
       minimum a 15-minute delay from the start of student instruction at 8:30 a.m.” occurred. But it
       was undisputed that much of the first 10 minutes of first-period classroom time is taken up by
       announcements, the pledge of allegiance, and recording student attendance. It was also
       undisputed that plaintiff arrived at school that day in a timely manner at 8:10 a.m. It was also
       undisputed that that there had never been any problem with plaintiff teaching her class when
       she was actually present and in the classroom. The Board’s concerns in the remedial warning
       seem to be spawned from plaintiff’s late arrivals and lack of lesson plans. Thus, it is puzzling
       why the requirement to use classroom time effectively was even included in the notice unless it
       was related entirely to plaintiff’s late arrivals. Given that plaintiff was on time that day, the
       incident of “ineffective teaching” on March 19, especially coming after plaintiff’s long
       absence from the classroom, seems to evaporate as a cause for dismissal. Additionally, there
       was evidence presented that students were on their cell phones and one student slept while

                                                   - 17 -
       plaintiff sifted through papers. There was no evidence presented, however, that plaintiff herself
       was sleeping or on her cell phone. The Board never explained what it thought plaintiff was
       doing during the dead time in the classroom or what would motivate her to sift through papers
       rather than address the class. Nor did the Board indicate that such behavior on the part of
       plaintiff had ever been a problem before. On the other hand, the undisputed evidence shows
       that plaintiff was getting her bearings in the initial minutes of that first-hour class and was
       attempting to determine what had been covered by the substitute during plaintiff’s
       near-monthlong absence. There was also no question but that the next day she was able to
       teach the class effectively from the start.

¶ 70                          IV. Whether the Board’s Decision to Discharge
                                         Was Clearly Erroneous
¶ 71       We have reviewed the entire record and have concluded that two of the three violations of
       the remedial notice found by the Board were not supported by the manifest weight of the
       evidence. The third violation, though technically supported by the evidence, seems to be an
       understandable and minor breach given plaintiff’s long absence from the classroom and the
       difficulty the first-hour geometry class had generally in learning from the substitute teacher.
¶ 72       While the Board’s frustration with plaintiff prior to the notice of remedial warning is
       understandable and well documented, it is unclear from the Board’s decision whether it would
       have found cause for discharge based on the incident of March 19, 2012, alone. Only a clear
       and material breach of the warning notice that was causally related to plaintiff’s past
       deficiencies would support her dismissal. We conclude, based on the undisputed
       circumstances noted above, that this single incident was not a clear and material breach of the
       warning notice. Thus, the Board’s decision to discharge plaintiff was arbitrary, unreasonable,
       and unrelated to the requirements of service, and we are left with a definite and firm conviction
       that a mistake has been committed.

¶ 73                                      CONCLUSION
¶ 74       For the foregoing reasons, we hold that the Board’s decision to discharge plaintiff was
       clearly erroneous. Accordingly, we affirm the appellate court’s decision and reverse the
       decision of the Board.

¶ 75      Appellate court judgment affirmed; Board order reversed.




                                                  - 18 -